Brace, J.
This is an action in ejectment for the recovery of a tract of land in Bates county.
On the trial the court refused to permit a sheriff’s deed to the land in question to be read in evidence, on the defendant’s objection thereto. The plaintiffs thereupon took a nonsuit with leave, and in due time filed a motion to set the nonsuit aside, which motion, after-wards coming on to be heard, was overruled. Thereupon, without taking or saving any exceptions to the-ruling of the court on the motion, the' plaintiffs appealed. In which state of the record there being' nothing for this court to review, the judgment will be affirmed. City of St. Joseph v. Ensworth, 65 Mo. 628; Wilson v. Haxby, 76 Mo. 345; State ex rel. v. Hitchcock, 86 Mo. 231.
All concur.